OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                        AUSTIN




Hon. Tho8. A..?;heat
County Attorney
Liberty County
Liberty, Texas




                            u for the able brlet:aub-
                            h has bean helpml la pM8-

                    r 8tater that the person to be om-
                  ax aeeeasor-ml&ator ror the clev3land
                  x asresaor-aoll43otor ror the ciem~a
                   Dletriot and reosiverrthe ooliPaiseion
                                                       of
$%a11     taxes oolleotedfor tart district aad that it
.lethe intentionof t&e oountyto peiythe deputy r0r her
eervlass QB deput assessor-oolleotorfor the Clsvelmd
ama a salary of $SO.00 per moat&.
Hon. Thos. A. reheat,1X1y2, 1939, mge 2

          Article 7256, Revised Civil Statutes, reads in
                                                       *
part as follows:
             1.
              . . . That in all counties containing
        aicltg or town, other than the county seat,
        which has in excess of Seven Thousand (7,000)
        inhabitants according to the last Federal
        census, said assessor and collector of taxes,
        with the consent and approval of the Com-
        missioners' Court, may appoint a Deputy As-
        sessor and Collector of Taxes in such town
        or olty, who shall have the right to collect
        taxes from 411 persons who desl~~ to pay th&ir
        taxes to him, and to issue a valid receipt
        therefor. -. ."
          AooorUlng to the last praoading Federal census,
the town or Cleveland haa a po$ulatIonof 4pproxImtely
thirty-rivehwidred~(9,500)people. Therefore, Artiole
7Z56,    aupra, does not authorlzb  the asuessor-colleator            ot
taxes    to appoint a deputy 4SIieS5Or-OO~OU~r     of taxe~a        in
aailfor the town or Cleveland.
              Section 40, Article        16 of the State   Constitution
ad ameatid,     reads   as follows:

             Vo person shall hold or exereiae, at
        the mum time, more t+an one oivll otfice
        of emolpmeqt,    except   that    or jnatloe   or the
     peaoe, county commIssloner,notary public
    aaa& po&naster, Oftiaer of,the Natloaal Guard,
     the~NatlonalGuard Reserve and the oificsra
     Reserve Corps of the United States'aaden-
     lIsted men or the NatIonal Ckvml, the National
     Guard Reserve, and the OrganizedReserves of
     the United States, and retired oifioers of
     the United States Army, Navy, and &farinaCorps,
     ad r8tirtd warrant OfiiOerS, aad retiTI3d
     enlisted men of the United States Army, Navy,
     and A$arIneCorps, unless OtheIWiS8 Specially
        pr0viaea   herein.    Provided, that nothing in
        thls Constitutionkhall be cotmmu3a   to pro-
        hibit an orricer or enlisted man of the
        National Guard, ana the National Guard Reserve,
!Ion.Thos. A. Kheat, Lay 2, 1539, Fage 3

    or an officer in the Officers Deserve Corps
    of the L'nltedStates, or an enlisted man in
     the Organized F&serves of .theUnited States;
    or retired officers of the United States Armm,
    Eavy,and Karine Corps, and retired warrant
    officers, and retired enlisted men of the
    United States Army, Navy, and Xarlne Corps,
    'from holding in conjunction with such office
    any other office or position of honor, trust
    or profit.,under this State or the United
    States, or from voting at any E3sotlon; General,
    Speoial or Primary, in this State when other-
    wise quallfled,~
          Under Saotion 40 0r Art1010 16 of the conatitu-
tlon, above quoted, two civil offices of emolument aan-
not be united in the person, unless one of them ls~wlithin    .~
the enumeratedexaeptloas;and a person dannot held or
exerolse trp auuh offloes ln either a de jure or de facto
aapaolty. eden VS. Sintan naepanaen    Sohool Distrlot,
234:s. W. 1090; Tex. Jar. Vol. 54, p.5 47; State vs.
Gillette lWtate,~.lOS. W. 2nd~QS4.
         The constitutionapplies only to 0rfiOe8 or
emol&3ht. l3moltunentmeaas a pecunlftrypr~rit,galn  or
advantage;heme the same person may hold two-civil
dime8  where no pay, oompen$atloaor peqjuilarygain
;;phes to one of them, provided they are not,lnoomg&~
   .
         'Deputysheilrrs,deputy oonatables,isputy county
olerka, and departmentalOhlef clerks are public offlaers,
Theraiore,'weare of the oplnLon that a deputy tax assessor-
collector is an ofricer wlthln the purview of the above
mbntboned oonstltutloaalprovisions. state vs. Brooks,
42 Tex. 62; AZUr~y VS. State, 67 S.W. 2nd 274; Donges VS.
Beall, 41 S.W. 2nd 531; Pferfer VS. I&huge, 260 S.W. 1031;
Tex. Jur., Vol 34, p. 602.
        , Youare respectfully advised that it is the
opinion-of this Department tk&tthe county assessor-collec-
tor or taxes doeg not have the authority to appoint a de-
puty assessor-collectorof taxes in and ror a town or city
    Hon. Thos. A. Wheat, May 2, 1939, Page 4


other than the county seat which has &population or less
than seven thousand (7,000) inhabitants according to the
last preoeding Federal census.
          You are further advised that the orflces of
assessor-collector of taxes ior an independent school Us-
trlct and deputy assessor-collector of taxes lor a county
are two ami+ct   and separate civil offices of emolument
and oanuot be%nlted in the same person.
           Trusting that the foregoinganswers your inquiry,
we reimla.
                                     Very truly yours
                                               -OFTEXAS
-                                 Amaue
                                   By(Signed)Ardell Williams
                                               Ax-dellwil.liams
                                                     Assistant

AW:AW